 Case 15-50792           Doc 372   Filed 02/11/19 Entered 02/11/19 09:23:33          Desc Main
                                    Document     Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MINNESOTA


In re:                                                  Case No.: 15-50792 - RJK

Diocese of Duluth,                                      Chapter 11

               Debtor.

                                   NOTICE OF APPEARANCE


         Pursuant to Bankruptcy Rules 9010(b) and 2002(g), the undersigned hereby gives notice
of her appearance on behalf of the Diocese of Duluth, and requests that a copy of all notices
given and all papers (including pleadings, motions, applications, orders and reports) served or
filed in this case be served upon the undersigned at the office address, facsimile number or email
address set forth below.
         Neither this Notice of Appearance nor any subsequent appearance, pleading, claim or suit
is intended to waive nor does it waive (1) any right to have final orders in non-core matters
entered only after de novo review by a U.S. District Court judge; (ii) any right to a jury trial in
any case, controversy or proceeding related hereto; (iii) any right to have the reference
withdrawn by the U.S. District Court in any manner subject to mandatory or discretionary
withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs or recoupments, at law or
in equity, all of which are expressly reserved.



Dated: February 11, 2018.                     GRAY, PLANT, MOOTY,
                                              MOOTY & BENNETT, P.A.

                                              /e/ Amy K. Fiecke
                                              Amy K. Fiecke (0400063)
                                              Gray, Plant, Mooty, Mooty & Bennett, P.A.
                                              1010 West St. Germain, Suite 500
                                              St. Cloud, MN 56301
                                              320-252-4414 Phone
                                              320-252-4482 Facsimile
                                              E-mail: amy.fiecke@gpmlaw.com

                                              Proposed local counsel for Diocese of Duluth
GP:4820-5091-6744 v1
